UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4875



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARY JOSEPHINE DANIEL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-03-3)


Submitted:   May 7, 2004                      Decided:   May 24, 2004


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas G. Dyer, DYER LAW OFFICES, Clarksburg, West Virginia, for
Appellant. Thomas E. Johnston, United States Attorney, Zelda E.
Wesley, Assistant United States Attorney, Clarksburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Mary Josephine Daniel appeals her conviction by a jury of

one count of possession of a firearm after having been convicted of

a crime punishable by more than one year of imprisonment, in

violation of 18 U.S.C. § 922(g) (2000).               Finding no reversible

error, we affirm.

           Daniel was indicted after her neighbors and erstwhile

friends,   Julie     Herrick   and    Michael    Richmond,        reported   her

possession of a firearm to authorities, and a firearm was found in

her residence during an ensuing search.          On appeal, Daniel argues

that the district court erred in denying her motions in limine and

allowing the evidence of her drug use and the motivations of

Herrick and Richmond to be admitted at trial.           We review a district

court’s determination of the admissibility of evidence for abuse of

discretion.    See United States v. Brooks, 111 F.3d 365, 371 (4th

Cir. 1997).       Our review convinces us that the district court

properly determined that the evidence in question was relevant.

United   States    v.   Masters,   622   F.2d   83,   86   (4th    Cir.   1980).

Moreover, the district court’s evaluation of the evidence under

Fed. R. Evid. 403 was not “an arbitrary or irrational exercise of

discretion.”      United States v. Heater, 63 F.3d 311, 321 (4th Cir.

1995).

           We therefore affirm Daniel’s conviction and sentence. We

dispense with oral argument because the facts and legal contentions


                                     - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 3 -